                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                          DOCKET NO. 3:17-cv-00723-FDW-DCK


 HEATHER CHENKUS and GENE )
 MICHAEL CHRSTIANSEN, on behalf of )
 themselves and all others similarly situated, )
                                               )
        Plaintiffs,                            )
                                               )                          ORDER
 vs.                                           )
                                               )
 PRAIRIE PIZZA, INC. d/b/a “Domino’s”,         )
                                               )
        Defendant.                             )
                                               )


       THIS MATTER is before the Court sua sponte to schedule a class action settlement

fairness hearing. A hearing will be held before the undersigned on Wednesday, December 5, 2018

at 3:00 p.m. This hearing will be held in Courtroom 1-1 of the Charles R. Jonas Federal Building,

401 W. Trade Street, Charlotte, NC 28202. Parties are hereby ORDERED to send notice of this

hearing to all class members. Upon sending such notice of hearing, Parties are further ORDERED

to file a certificate of compliance with this Court within fourteen (14) days of this order’s entry.

       IT IS SO ORDERED.


                                           Signed: October 23, 2018




                                                  1
